            Case 19-46230                Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19 Imaged
                                              Certificate of Notice Pg 1 of 10        Case Number 19−46230
Information to identify the case:
Debtor 1              Michael Christopher Dean                                              Social Security number or ITIN        xxx−xx−7425
                      First Name   Middle Name   Last Name                                  EIN _ _−_ _ _ _ _ _ _
Debtor 2              Meredith Leigh Miller Dean                                            Social Security number or ITIN        xxx−xx−5808
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Missouri
                                                                                            Date chapter 7 filed October 3, 2019
Case number:          19−46230

Official Form 309A (For Individuals or Joint Debtors)
Order and Notice of Chapter 7 Bankruptcy Case                                                                                            01/19
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities (see Bankruptcy Code §362 for prohibited
collection actions). This means that creditors generally may not take action to collect debts from the debtors, from the debtors'
property, or from certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by
mail, telephone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's
fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the Court to
extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the Bankruptcy Clerk's Office
within the deadlines specified in this notice. (See section number 9 for more information.)

To protect your rights, consult an attorney.

The staff of the Bankruptcy Clerk's Office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the Court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the Court.
                                           About Debtor 1:                                        About Debtor 2:
1. Debtor's full name                      Michael Christopher Dean                               Meredith Leigh Miller Dean

2. All other names used in the             dba The Plastic Merchant
   last 8 years
3. Address                                 3464 Charlestowne Crossing Dr                          3464 Charlestowne Crossing Dr
                                           St Charles, MO 63301                                   St Charles, MO 63301
4. Debtor's attorney                       Bryon E Hale                                           Contact phone: 636−949−2120
                                           Barklage, Brett, & Hamill, P.C.
   Name and address                        211 North Third Street                                 Email: bhale@barklage−brett.com
                                           St. Charles, MO 63301
5. Bankruptcy trustee                      Charles W Riske                                        Contact phone: (314) 749−4331
                                           Attorney at Law
   Name and address                        215 Chesterfield Business Parkway                      Email: riske@cwrlaw.com
                                           Chesterfield, MO 63005
                                                                                                                For more information, see page 2 >

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                  page 1
           Case 19-46230        Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19 Imaged
Debtor
                                      Certificate of Notice Pg 2 of 10
         Michael Christopher Dean and Meredith Leigh Miller Dean              Case number 19−46230
6. Bankruptcy Clerk's Office              111 South Tenth Street
                                          Fourth Floor
     Documents in this case may be filed St. Louis, MO 63102
     at this address. You may inspect all
     records filed in this case at this   Telephone number: (314) 244−4500
     office or online at www.pacer.gov.   McVCIS: 1−866−222−8029, #87
                                          Electronic Case Information/PACER: https://ecf.moeb.uscourts.gov

                                            Office Hours: Monday − Friday 8:30 a.m. − 4:30 p.m.


7.   Meeting of creditors                   November 15, 2019 at 09:00 AM                            Location:
     Debtors must attend the meeting to
     be questioned under oath. In a joint   The meeting may be continued or adjourned                1001 Schroeder Creek Blvd., Wentzville,
     case, both spouses must attend.        to a later date. If so, the date will be on the          MO 63385
     Creditors may attend, but are not      Court docket.
     required to do so.


8.   Presumption of abuse                   The presumption of abuse does not arise.
     If the presumption of abuse arises,
     you may have the right to file a
     motion to dismiss the case under 11
     U.S.C. § 707(b). Debtors may rebut
     the presumption by showing special
     circumstances.


9.   Important Deadlines                    File by the deadline to object to                        Filing deadline: January 14, 2020
     The Bankruptcy Clerk's Office must     discharge or to challenge whether certain                The deadline to file such complaints for any creditor
     receive these documents and any        debts are dischargeable:                                 added to this case after the date of the initial Notice
     required filing fee by the following                                                            and Order of Commencement shall be the later of the
                                            You must file a complaint:                               original deadline or 60 days after the date on the
     deadlines.                             • if you assert that the debtor is not entitled to       certificate of service of the notice given pursuant to
                                            receive a discharge of any debts under any of the        L.R. 1009.
                                            subdivisions of 11 U.S.C. §727(a)(2) through (7),
                                            or

                                            • if you want to have a debt excepted from
                                            discharge under 11 U.S.C §523(a)(2), (4), or (6).

                                            You must file a motion:
                                            • if you assert that the discharge should be denied
                                            under §727(a)(8) or (9).


                                            Deadline to object to exemptions:                        Filing deadline: 30 days after the conclusion of
                                            The law permits debtors to keep certain property as      the meeting of creditors unless otherwise provided
                                            exempt. If you believe that the law does not authorize   under Bankruptcy Rule 1019(2)(B) for converted
                                                                                                     cases.
                                            an exemption claimed, you may file an objection.


10. Proof of claim                          Deadline for holder(s) of a claim secured by a security interest in the principal residence
                                            (Rule 3002(c)(7)(A)):                          Filing Deadline: December 12, 2019

                                            No property appears to be available to pay creditors. Therefore, other than claims secured
                                            by a security interest in the principal residence, please do not file a proof of claim now. If it
                                            later appears that assets are available to pay creditors, the Clerk will send you another
                                            notice telling you that you may file a proof of claim and stating the deadline.


11. Foreign Creditors                       If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                            asking the Court to extend the deadlines in this notice. Consult an attorney familiar with
                                            United States Bankruptcy Law if you have any questions about your rights in this case.


12. Exempt property                         The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                            be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                            You may inspect that list at the Bankruptcy Clerk's Office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an
                                            objection by the deadline to object to exemptions.
                                                                                                                      For more information, see page 3 >

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                            page 2
           Case 19-46230        Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19 Imaged
Debtor
                                      Certificate of Notice Pg 3 of 10
         Michael Christopher Dean and Meredith Leigh Miller Dean              Case number 19−46230
13. Abandonment of Property                At the meeting of creditors, the Trustee may announce the abandonment of specific
                                           property of the estate that is burdensome or of inconsequential value. Any objection to
                                           this abandonment must be filed in writing with the Clerk's Office and the Trustee within 14
                                           days after the conclusion of the meeting of creditors.


14. Domestic Support Obligation The holder of any claim for unpaid pre−petition child support is entitled to have the trustee
    − Child Support             provide such creditor with notice of the creditor's right to use the services of the state
                                child support enforcement agency and supply such creditor with the address and
                                telephone number of the state child support enforcement agency and an explanation of
                                the creditor's rights to payment in the Bankruptcy case. Any creditor may request such
                                notice and information by writing the trustee. Such creditor is further entitled to have the
                                trustee provide the creditor with (i) notice of the granting of the discharge, (ii) any last
                                known address of the debtor,(iii) debtor's most recent employer, and (iv) information
                                concerning other claims on which the debtor may be liable following a discharge. Failure
                                to request such information from the trustee shall be a waiver of the right to receive such
                                notice from the trustee.
                                                                                            So Ordered:


                                                                                            United States Bankruptcy Judge
                                                                                            Date: October 4, 2019

Any paper that you file in this bankruptcy case should be filed at the Bankruptcy Clerk's Office at the address listed in section
number 6 of this Order and Notice. Registered electronic users should file through our Case Management/Electronic Case Files
(CM/ECF) system at https://ecf.moeb.uscourts.gov. This Court requires all attorneys to file electronically through CM/ECF.
You may inspect all papers filed, including the list of the debtor's property and debts and the list of the property claimed as
exempt, at the Bankruptcy Clerk's Office or via the Internet if you have a PACER subscription. You may register for PACER at
www.pacer.gov. Case status information is available 24 hours a day by contacting McVCIS (Multi−Court Voice Case
Information System) or via the Internet using PACER. Information about the meeting of creditors, certain forms, and other
matters can be obtained from the Court's website: http://www.moeb.uscourts.gov.

Debtor information needed at the meeting of creditors:
• Most recently filed federal and state tax returns (must be provided to trustee at least 7 days before 341 meeting)
• W−2(or W−4) forms
• Deeds to any real estate in which the debtor has any interest
• Savings, checking and investment account statements
• Personal property tax statements
• Life insurance policies on debtor's life or lives of debtor's spouse or children
• Divorce decree or separation agreement
• Documentation supporting the appropriate Statement of Current Monthly Income/Means Test/Form(s)
• Pay stubs or other earnings statements covering the 6−month period prior to the petition date

Debtor Identification:
All individual debtors must provide picture identification and proof of social security number (if any) to the trustee at the meeting
of creditors. Failure to do so may result in your case being dismissed or denial of your discharge, and/or criminal referral.
Acceptable forms of picture identification (ID) include an original: 1)driver's license, 2)federal or state government ID, 3)student
id, 4)U.S. passport, 5)military ID, or 6)resident alien card. Acceptable forms of proof of social security number include an
original: 1)social security card, 2)medical insurance card, 3)pay stub, 4)W−2 form, 5)Internal Revenue Service Form 1099,
6)Social Security Administration report, or 7)statement that such documentation does not exist.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                        page 3
            Case 19-46230        Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                 Imaged
                                      Certificate
                                     United       of Notice
                                              States        Pg 4 of
                                                      Bankruptcy    10
                                                                 Court
                                       Eastern District of Missouri
In re:                                                                                  Case No. 19-46230-cer
Michael Christopher Dean                                                                Chapter 7
Meredith Leigh Miller Dean
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0865-4           User: admin                  Page 1 of 7                   Date Rcvd: Oct 04, 2019
                               Form ID: 309A                Total Noticed: 386


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2019.
db/db          +Michael Christopher Dean,     Meredith Leigh Miller Dean,     3464 Charlestowne Crossing Dr,
                 St Charles, MO 63301-4892
24355618       +ARSI,   555 St. Charles Drive, Suite 100,       Thousand Oaks, CA 91360-3983
24355619       #Aashiv Shah,    940 Linden Ave,    Apt 122,     Sunnyvale, CA 94086-8811
24355620       +Abbott Osborn Van Vliet PLC,     974 73rd Street,      Suite 20,    West Des Moines, IA 50265-1026
24355621        Abhishek Kochhar,    600 Pine Hollow Rd,      Apt 13-1A,   East Norwich, NY 11732-1031
24355622        Adebavo Oshin,    3504 Stearns Hill Rd,     Waltham, MA 02451-7113
24355623       +Aditya Pandurangi,    950 Franklin St,     Apt 54,    San Francisco, CA 94109-7723
24355624        Agrim Jindal,    4335 Tarlton Way,     Sugarland, TX 77478-5287
24355625        Alaina Barham,    2825 Downing Circle,     Birmingham, AL 35242-4619
24355626        Alan Chu,    988 Franklin St,    Apt 1211,     Oakland, CA 94607-4226
24355627        Alan Lee,    3695 Stevenson Blvd,     Unit 342,    Freemont, CA 94538-2376
24355628        Alan Myrold,    1850 NW Locust St,     Corvallis, OR 97330-1367
24355629        Alan Penner,    8 Baker Ln,    Goleta, CA 93117-1359
24355630       #Alex Barbalat,    253 Arrowhead Way,     Hayward, CA 94544-6649
24355631        Alex Luu,    1367 9th Ave,    Apt 5,    San Francisco, CA 94122-2329
24355632        Alex Paulenoff,    110 4th Ave,    Apt 7C,     Brooklyn, NY 11217-2789
24355635        Alexander Han,    632 Concord Way,     Prospect Heights, IL 60070-3417
24355636        Allan Else, Jr.,    3312 Wilmette Ave,     Wilmette, IL 60091-2961
24355637       +Allegiant Path, LLC,    5700 Southwyck Blvd,      Toledo, OH 43614-1509
24355640        Alwina Moricle,    3279 Suffolk Downs,     Stow, OH 44224-5811
24355642       #Amy Tessin,    2497 San Simon St,     Tustin, CA 92782-8023
24355643        Andrew Churchill,    17608 Zullo Dr,     Poolesville, MD 20837-2145
24355644        Andrew Deblase,    633 Ebersole Rd,     Reading, PA 19605-3290
24355645       #Andrew Hartnett,    4440 Lindell Blvd,     Apt 702,    Saint Louis, MO 63108-2436
24355646        Andrew Schroeder,    818 N Logan St,     Apt 301,    Denver, CO 80203-3121
24355647        Andrey Nauman,    280 Marin Blvd,     Apt 21M,    Jersey City, NJ 07302-4607
24355648        Anna Zaks,    5047 Everton Ave,    Solon, OH 44139-1282
24355649        Anthony Forlizzi,    2 Eisenhower Rd,     Peabody, MA 01960-2204
24355650        Anthony Hunter,    5218 Ellis Godfrey Dr,      Fairfield, CA 94533-1428
24355651        Anthony Smith,    565 S Mason Rd,     Fl 409,    Katy, TX 77450-2437
24355652        Anwar Torres,    76 Cedar St,    Unit 406,     Seattle, WA 98121-4104
24355653        Arnold Lin,    331 Louie Ave,    Lodi, CA 95240-1122
24355654        Asad Jawed,    14338 General Ct,     Plainfield, IL 60544-2429
24355662    ++++BENSON SIM,    4506 64TH ST APT 5R,     WOODSIDE NY 11377-5779
               (address filed with court: Benson Sim,       6314 Queens Blvd,    Apt 5R,    Woodside, NY 11377-5784)
24355656       +BJC Home Infusion,    PO Box 957364,     Saint Louis, MO 63195-7364
24355657        Balachandra Divvela,    5830 Stansbury Smt,      Alpharetta, GA 30005-4319
24355660        Barry Blumenthal,    105 Chickamaw Pl,     Madeville, LA 70471-1610
24355661        Ben Nickel-S’Andrea,    6758 35th Ave SW,       Seattle, WA 98126-3045
24355663        Bethany Walsh,    905 Sunrise Ave,     Bellmore, NY 11710-4531
24355664       +Blitt & Gaines, PC,    707 N. 2nd Street, Suite 306,      Saint Louis, MO 63102-2535
24355665        Brandon Fredman,    1028 Sandstone Dr,     Saint Louis, MO 63146-5032
24355666        Brandr Beekman-Ellner,     8703 Stone Hill Pl,     Springfield, VA 22153-1717
24355667        Brian Crow,    428 Prospect Pl Apt 1R,     Brooklyn, NY 11238-4168
24355668        Brian Johnson,    3732 Pescadero Dr,     Santa Barbara, CA 93105-4478
24355669        Brian Kutnick,    299 Princeton Dr,     Canton, MI 48188-1030
24355670       +Brian Lim,    213 Prospect Ave Bsmt,     Brooklyn, NY 11215-7297
24355671        Brian Wong,    601 E. Micheltorena St,     Unit 68,    Santa Barbara, CA 93103-1986
24355672        Brion Bastian,    2615 Myrtle Ln,     Burlington, KY 41005-7862
24355673       +Bruce DeGrinder,    3528 Barretts Ferry Dr,      Williamsburg, VA 23185-7542
24355674        Bryan Gambrel,    3827 Paxton Ave,     Apt 927,    Cincinnati, OH 45209-2419
24355675        Bryan Mayer,    12 Fairlawn Dr,    Central Islip, NY 11722-4664
24355676        Bryan Weiss,    2697 Carlton Pl NE,     Brookhaven, GA 30319-3621
24355677        Buenaventura Hormazabal,     898 NW 45th Ave,     Apt 36,   Miami, FL 33126-2473
24355678        Cameron Newland,    11018 NE 11th St,     Apt 112,    Bellevue, WA 98004-4576
24355679       #Cameron Todd,    1210 Calhoun St,     New Orleans, LA 70118-6002
24355680        Capital Management Services, LP,      PO Box 120,    Buffalo, NY 14206
24355683        Carlos Ortega Lopez,    7203 Fred Morse Dr,      Austin, TX 78723-1610
24355684        Carols Suarex,    34 Alta St,    Apt C,    Arcadia, CA 91006-3616
24355685        Casey Donnelly,    1163 W Peachtree St NE,      Apt 1715,   Atlanta, GA 30309-4542
24355687       +Centerpointe Hospital,     PO Box 671561,     Dallas, TX 75267-1561
24355689        Chad Thompson,    7834 Broomsage Pl,     Tallahassee, FL 32309-2050
24355690        Chantal Tu,    3663 BRanding Iron Pl,     Dublin, CA 94568-7297
24355691        Charles Doherty,    11420 Hyde Parkway,     Springhill, FL 34609-9607
24355692        Charles Li,    1182 Barrington Ct,     San Jose, CA 95121-2602
24355693        Charles Smith,    121 Braircliff Dr,     Egg Harbor Township, NJ 08234-8208
24355695       +Chase Bank USA, N.A.,    PO Box 6294,     Carol Stream, IL 60197-6294
24355696        Cheng Wang,    38 N. Almaden Blvd,     Unit 1406,    San Jose, CA 95110-2755
24355697       #Chia Yang,    2853 Cedro Ln,    Walnut Creek, CA 94598-3845
24355698        Chih Yoa Huang,    23 Adair Way,     Hayward, CA 94542-7940
24355699        Chih-yu Choa,    1426 32nd Ave,    Seattle, WA 98122-3314
24355700        Chirayu Modi,    99 S. Beech Springs Circle,      The Woodlands, TX 77389-4446
            Case 19-46230       Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                   Imaged
                                     Certificate of Notice Pg 5 of 10


District/off: 0865-4          User: admin                   Page 2 of 7                    Date Rcvd: Oct 04, 2019
                              Form ID: 309A                 Total Noticed: 386


24355701       #Chris Baxter,    3385 Korbel St,     Eugene, OR 97404-3880
24355702        Chris Cheng,    15409 Pescadero Dr,     Wichita, KS 67230-7254
24355703        Chris Sobeck,    1398 Skyline Dr,     Winona, MN 55987-5447
24355704       #Christopher Cardinale,     14205 Consititution Cir,      Apt 11,    Bellevue, NE 68123-6861
24355705        Christopher Carley,    7221 Hyannis Dr,     West Hills, CA 91307-1323
24355706        Christopher Eyin,    9447 Canonbury Sq,     Fairfax, VA 22031-6097
24355707        Christopher Lamele,    5420 Kansas St.,     Unit A,     Houston, TX 77007-1275
24355708        Christopher Weber,    3031 Beth Ct,     Edgewood, KY 41017-9665
24355709        Chun Liang,    12180 164th Ct NE,     Redmond, WA 98052-2399
24355712       +Clinlab,    763 S New Ballas Rd., Ste 160,      Saint Louis, MO 63141-8711
24355714        Curt Scott, II,    43 Kai Makani Loop,     Apt 203,     Kihei, HI 96753-5502
24355715        Cynthia Logsdon,    2478 W 2350 N,     Lehi, UT 84043-5757
24355716       #Daisy Chen,    338 Oak St,    Apt 2,    Mountain View, CA 94041-1262
24355717        Daniel DeBerardinis,    22 Boltwood Ave,      Castleton, NY 12033-1012
24355718        Darnell Pettiford,    1047 Silver Star St,      Henderson, NV 89002-6561
24355719        Darren Otten,    6420 E. Dixileta Dr,     Cave Creek, AZ 85331-6186
24355720        David Lee,    10444 Rockville Pike,     Apt 401,    Rockville, MD 20852-3329
24355721        David Newman,    1853 Serene Way,     Lancaster, PA 17602-7001
24355722       #David Piper,    911 Pretense Way,     Pittsburgh, PA 15203-1214
24355723        David Wallisch,    3210 Summit St,     Kansas City, MO 64111-2711
24355724        Dawn Bloomingdale,    714 Springton Circle,      Upper Chichester, PA 19014-3025
24355725        Derek Wright,    707 Beverley Rd,     Apt 2K,    Brooklyn, NY 11218-3332
24355726       #Derrick Ozuna,    4500 Steiner Ranch Blvd,      Apt 2605,    Austin, TX 78732-2346
24355727        Derrick Teo,    688 110th Ave NE,     Apt S2003,    Bellevue, WA 98004-8448
24355728        Diana Nguyen,    112 McNamee Dr,     Folsom, CA 95630-3292
24355729        Dino Feliciano,    8248 Kenton Ave,     Skokie, IL 60076-2612
24355732       +Distressed Asset Portfolio III, LLC,      10625 Techwoods Circle,      Cincinnati, OH 45242-2846
24355734        Dominik Buszko,    1369 Sago Ln,     Weston, FL 33327-1628
24355735        Donna Grooms,    296 Hooker Rd,    Chatworth, GA 30705-5904
24355736       #Donna Walker,    9353 Lotus Elan Dr,     Las Vegas, NV 89117-7103
24355737        Duong Huynh,    408 Athol Ave,    Oakland, CA 94606-1418
24355738       #Dustin Hatton,    900 Hargrove Rd,     Apt 36,    Tuscaloosa, AL 35401-4858
24355739        Edward Jason Francisco,     3648 Fountain St,     Camarillo, CA 93012-7713
24355740        Ehsanul Haque,    3727 S 19th Street,     Grand Forks, ND 58201-3445
24355741        Ehtesham Qamar,    5508 Pyramid Ct,     Stockton, CA 95219-7152
24355742       #Elizabeth Funk,    3707 N. Darwin Ave,     Tampa, FL 33603-4607
24355744        Eric Theil,    10531 4S Commons Dr # 232,      San Diego, CA 92127-3517
24355745        Erik Fund,    1342 38th ave,    San Fransico, CA 94122-1337
24355746        Erik Peterson,    5908 Kabaye CV,     Austin, TX 78749-1927
24355747        Estefania Zapata-Garcia,     2300 Pleasant Ave,     Apt 211,     Minneapolis, MN 55404-3241
24355748        Eugene Chung,    1796 Grape St,    Denver, CO 80220-1351
24355752        Floyd Ferrer,    18620 Palo Verde Ave,     Unit B,    Cerritos, CA 90703-9235
24355753        Frank Napolitano,    88 Emma Way,     Poughquag, NY 12570-5662
24355755       +GC Services Limited Partnership,      6330 Gulfton,     Houston, TX 77081-1198
24355756       #Gabby Foster,    401 Little Texas Lane,     Apt 2331,     Austin, TX 78745-4551
24355757        Gabe Perez-Giz,    2025 Broadway,     Apt 4F,    New York, NY 10023-5038
24355758        Gabriel Ifems,    3214 Cloverleaf Ct,     Manvel, TX 77578-7824
24355760       #Gaurav Panwar,    18660 N. Cave Creek Rd,      Apt 203,    Phoenix, AZ 85024-4609
24355761       +Glass Mountain Capital LLC,     1930 Thoreau Drive,      Ste. 100,    Schaumburg, IL 60173-4179
24355762        Glen Stansberry,    534 Kansas St,     Lawrence, KS 66046-4822
24355763       +Global Credit & Collection Corp,      4839 N. Elston Ave.,     Chicago, IL 60630-2534
24355764        Grant Thomas,    1613 Parkway Dr,     Rohnert Park, CA 94928-4733
24355765        Gregory Young,    56 E 8th Ave,    Gloversville, NY 12078-2236
24355767        Harsh Shah,    1Hermann Park Ct,     Apt 351,    Houston, TX 77021-2288
24355768        Harshit Patel,    4010 Griffin Trail Way,      Cumming, GA 30041-3202
24355769        Heather Adams,    13348 Apline Cove Dr,     Alpine, UT 84004-1855
24355770        Henry Truong,    420 W San Marcos Blvd,     Unit 150,     San Marcos, CA 92069-5640
24355771        Hiroki Watarai,    83 Woodland Park Dr,     Tenafly, NJ 07670-3029
24355772       +Hood & Stacy, P.A.,    PO Box 271,     Bentonville, AR 72712-0271
24355774        Hunter Threadgill,    2719 6th Ave,     Tuscaloosa, AL 35401-5805
24355776        Igor Khislavsky,    68 Pheasant Landing Rd,      Needham, MA 02492-1000
24355779        Irina Krasnikova,    3140 Oak Rd,     Apt 407,    Walnut Creek, CA 94597-7791
24355780        Jackie Jalley,    1024 Brunes Blvd,     Brownsburg, IN 46112-7983
24355781        Jackson Gor,    1083 Melrose Ave,     Alameda, CA 94502-7066
24355782        Jackson Peterson,    5110 Old Chapel Hill Rd,      Apt 437,    Durham, NC 27707-9102
24355783        Jacky Lau,    129 Hovey Ave,    San Gabriel, CA 91776-3206
24355784        Jacob Etscheid,    1106 9th St.,     Lasalle, IL 61301-1973
24355785        Jacob Levy,    45 Montecito Ct,    Sierra Madre, CA 91024-1972
24355786        James Austin,    25 Sierra St.,    Apt E103,     San Francisco, CA 94107-2868
24355788        James Durkin,    6704 N. Ionia Ave,     Chicago, IL 60646-2837
24355789       #James Fulmer,    11988 Barrel Cooper Ct,      Reston, VA 20191-2319
24355790       +James Nathan Overstreet,     8711 Highway 6 North,      Suite 230,    Houston, TX 77095-2477
24355791        James O’Dwyer,    2255 Sheridan Blvd,     Unit C PMB 321,     Edgewater, CO 80214-1313
24355792        James Thompson,    368 7th Ave,    Apt 1,     San Fransico, CA 94118-2381
24355793        Jane Schwalm,    213 Meadowbrook Rd,     Staunton, VA 24401-3561
24355794        Jason Dietrich,    2310 Quiet Place Dr,     Walnut Creek, CA 94598-4333
24355795       #Jason Rubinstein,    2868 Lindale St,     Wantagh, NY 11793-2309
24355797        Jeffrey Goetz,    101 Lawler Rd,     West Hartford, CT 06117-2620
24355798        Jeffrey Gunn,    124 South Ave SE,     Atlanta, GA 30315-1506
24355799        Jen Stark,    3631 N. Halsted St,     Apt 512,    Chicago, IL 60613-4598
            Case 19-46230       Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                  Imaged
                                     Certificate of Notice Pg 6 of 10


District/off: 0865-4          User: admin                   Page 3 of 7                    Date Rcvd: Oct 04, 2019
                              Form ID: 309A                 Total Noticed: 386


24355800        Jennifer Branson,    1825 Honey Mesquite ln,      Flower Mound, TX 75028-8221
24355802       #Jeremy Bass,    6201 Twin Oaks Cir,     Dallas, TX 75240-5345
24355803        Jeremy Fox,    1514 Walnut St,    South Milwaukee, WI 53172-1547
24355804        Jo Goh,    11800 SE 68th Pl,    Bellevue, WA 98006-6420
24355805        Jody Medford,    3735 Lakewood Dr,    Waterford, MI 48329-3949
24355806        John Pilafas,     838 S Villa Ave,    Villa Park, IL 60181-3366
24355807        John Farley,    2144 N. Franklin St,     Denver, CO 80205-5359
24355808        John King,    3211 Hemlock Ave,    Austin, TX 78722-1630
24355809        John McDermott,    4122 Cottage Wood Trail,      Tallahassee, FL 32311-4157
24355810        John Mostenan,    118 Riverside Dr,     Apt 8D,    New York, NY 10024-3708
24355811        Jon Nickel-D’Andrea,    6758 35th Ave SW,     Seattle, WA 98126-3045
24355812        Jonathan Dittmar,    9215 Mountain Magnolia Dr,      Riverview, FL 33578-8676
24355813        Jonathan Wang,    225 E 36th St,    Apt 3F,     New York, NY 10016-3666
24355814        Jordan Lee,    392 Christopher Dr,    San Francisco, CA 94131-1014
24355815        Joseph Robertson,    211 Turf Ct,    Saint Louis, MO 63119-4531
24355817        Judy Tonnu,    5453 Plumeria Ln,    Cypress, CA 90630-7912
24355818        Justin Pope,    3201 Esperanza Xing,     Apt 244,    Austin, TX 78758-7863
24355819        Kai-Wen Hsueh,    440 W. 41st St.,    Apt 8L,     New York, NY 10036-6829
24355820        Kalpesh Nandu,    545 Goodwin Dr,    Bolingbrook, IL 60440-2079
24355821        Kan Fu,    1800 Beaumont Dr,    Apt 811D,    Norman, OK 73071-2288
24355822        Karen Reeves,    11816 Soft Rush Ter,     Lakewood Ranch, FL 34202-2086
24355823        Karl Kristiansen,    8914 Stickney Ave,     Wauwatosa, WI 53226-2737
24355824        Karl Swank,    7630 Deercreek Dr,    Columbus, OH 43085-4749
24355825       #Karthikeyan Ramasamy,    18330 N. 79th Ave,      Apt 2173,    Glendale, AZ 85308-8365
24355826        Kaustubh Rudrawar,    1436 Jefferson St,     Santa Clara, CA 95050-4603
24355827       #Kenny Oyama,    3139 W Eastwood Ave,     Chicago, IL 60625-4441
24355828        Kimberly Isaacs,    4695 Watson Dr,     Doylestown, PA 18902-1840
24355829        Kristina Wojtowecz,    35 Gage Ave,     Glenn Falls, NY 12801-2917
24355830        Kungen Lin,    2410 Grant Circle,    Ames, IA 50010-3972
24355831        Kyle Hartley,    15308 Cadoz Dr,    Austin, TX 78728-3521
24355833       +Lawson Hamilton & Associates,     610 N. Glenoaks Blvd Suite 101,      Burbank, CA 91502-1045
24355834       #Leandro Taveras,    510 Bogert Rd,    River Edge, NJ 07661-2133
24355835        Leela Senthil Nathan,    1707 Boylston Ave,      Apt 209,    Seattle, WA 98122-2204
24355836        Leonardo Mocci,    173 Heligan Ln,    Unit 1,     Livermore, CA 94551-6420
24355837        Logan Robinson,    2933 E. 13th St,     Austin, TX 78702-2419
24355838       +Louisa Miller,    3464 Charlestowne Crossing Dr,      Saint Charles, MO 63301-4892
24355655      ++MISSOURI BAPTIST MEDICAL CENTER,     PO BOX 958410,     SAINT LOUIS MO 63195-8410
               (address filed with court: BJC Healthcare,        PO Box 958410,    Saint Louis, MO 63195)
24355839       +MRS BPO LLC,    1930 Olney Ave,    Cherry Hill, NJ 08003-2016
24355840       #Magesh Govindan,    2220 W Mission Ln,     Apt 2063,    Phoenix, AZ 85021-2895
24355841        Mario Bianucci,    1430 Summit Ave,     Apt 309,    Seattle, WA 98122-3555
24355842       +Mark Montalette,    2200 Dickson Dr,     Apt 119,    Austin, TX 78704-4751
24355843        Mark Schilling,    209 Woodview Ln,     Woostock, GA 30188-6074
24355844        Mark Schneider,    2224 County Road 541,     Gardener, CO 81040-9730
24355845       +Marty Garcia,    392 State St.,    Apt 101,     North Haven, CT 06473-3172
24355846        Mary Ann Mastri,    2400 Yorktown St,     Apt. 60,    Houston, TX 77056-4534
24355847        Maryna Danielian,    1 Curley Mesquite Cv,      Sunset Valley, TX 78745-2561
24355848        Mats Karlsson,    4381 E Killarney St,     Gilbert, AZ 85298-4149
24355849       #Matthew Ender,    1600 Beacon St.,    Apt 412,     Brookline, MA 02446-2224
24355850        Matthew Garcia,    8745 Greenwood Ave N,     Apt 403,     Seattle, WA 98103-3651
24355851        Matthew Gessford,    6009 Whiffletree Ln,     Midland, MI 48642-0002
24355852        Matthew Willman,    300 S. Kendall Ave,     Independence, MO 64056-1733
24355853        Max Bareiss,    103 Ridge Ct. S.,    Hendersonville, TN 37075-3721
24355855       +McNeilePappas LLC,    14701 East 42nd Street,      Independence, MO 64055-4746
24355857        Mei Li,    512 W Sycamore Cir,    Louisville, CO 80027-2260
24355858        Melanie Siebeneck,    711 Colt Dr,    Findlay, OH 45840-6478
24355859        Michael Belisle,    2547 Anacapa Dr,     Apt 107,    Costa Mesa, CA 92626-6824
24355860        Michael Cheng,    11011 NE 12th St,     Unit 502,    Bellevue, WA 98004-4556
24355861        Michael Doyle,    193 27th St,    San Francisco, CA 94110-4364
24355862        Michael Hamilton,    111 Mildred Ct,     Richmond, KY 40475-1322
24355863        Michael Isoe,    2922 W Trade Ave,    Miami, FL 33133-3764
24355864        Michael Ladin,    620 Main St. N,     Apt 119,     Stillwater, MN 55082-4094
24355865        Michael Linowski,    75 Dogwood Lakes Dr,     Hampton, GA 302282876
24355866        Michael Pranivong,    4225 Shores Ct,     Fort Worth, TX 76137-3878
24355867        Michael Prodanovich,    873 Via Campobello,      Santa Barbara, CA 93111-1225
24355868        Michelle Shen,    1545 Eddy St,    Apt 410,     San Francisco, CA 94115-4172
24355869       +Midland Funding LLC,    PO Box 51319,     Los Angeles, CA 90051-5619
24355870        Mike Skarda,    117 8th St,    Pacific Grove, CA 93950-2908
24355871        Mikhall Galbmillion,    109 S. Broadleigh Rd,      Columbus, OH 43209-1903
24355872        Milap Shah,    3476 Woodhaven Rd,    Philadelphia, PA 19154-1900
24355873        Minhthu Nguyen,    5102 Hillingworth Ct,     Houston, TX 77084-7575
24355876       +Municipal Services Bureau,     PO Box 16755,     Austin, TX 78761-6755
24355878        Nabeel Kirmani,    4201 Massachusetts Ave NW,      Unit A391,    Washington, DC 20016-4701
24355879        Nancy Oliphant,    23303 Sunnyvale Ct,     Valencia, CA 91354-1469
24355880        Natalia Cruz,    3440 Queensbury Rd,     Clarksville, TN 37042-8135
24355881        Nathan Escott,    72 Walnut Dr W,    Bernville, PA 19506-9523
24355882       +Nationwide Credit, Inc.,     PO Box 14581,    Des Moines, IA 50306-3581
24355883        Nethan Roitman,    318 Rindge Ave,    Unit 202,     Cambridge, MA 02140-3149
24355884       #Nicholas Abel,    6369 Meadowview Dr,     Whitestown, IN 46075-4449
24355885        Nick Martin,    201 Dey St,    Apt 161,    Harrison, NJ 07029-1867
            Case 19-46230       Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                  Imaged
                                     Certificate of Notice Pg 7 of 10


District/off: 0865-4          User: admin                   Page 4 of 7                    Date Rcvd: Oct 04, 2019
                              Form ID: 309A                 Total Noticed: 386


24355886        Nick Vladislavic,    226 F St,    Redwood City, CA 94063-1040
24355887        Nikolas Larsen,    3835 Forest Trail Dr,     Findlay, OH 45840-8204
24355888        Nirav Desai,    13305 Kinder Pass,    Austin, TX 78727-3415
24355889        Nissei Agus,    3766 W 176th St,    Torrance, CA 90504-3348
24355890        Nithya Loganathan,    4355 Grimmer Blvd,     Apt H171,    Fremont, CA 94538-6606
24355891        Oliver Carlson,    2739 Stuart St,    Berkeley, CA 94705-1302
24355892       +One Advantage, LLC,    7650 Magna Drive,     Belleville, IL 62223-3366
24355903      ++PROGRESS WEST HOSPITAL,     PO BOX 958410,    SAINT LOUIS MO 63195-8410
               (address filed with court: Progress West Hospital,        2 Progress Point Parkway,
                 O’Fallon, MO 63368)
24355893       +Paul Chouy,    3101 N. J. St,     Apt 42,    Mcallen, TX 78501-1418
24355894        Paul Welden,    932 E. Leeward Ln,    Tempe, AZ 85283-1940
24355895       #Phil Evans,    902 Morningside Dr,    Knoxville, TN 37915-2714
24355896        Phuc Nguyen,    2750 W. Madison Circle,     Anaheim, CA 92801-4997
24355897       +Pittenger Law Group, LLC,     6900 College Blvd, Suite 325,      Overland Park, KS 66211-1513
24355898        Pooja Bhatia,    129 Banwell Ln,    Mount Laurel, NJ 08054-3341
24355900        Praveen Veluswamy,    18660 N. Cave Creek Rd,      Apt 132,    Phoenix, AZ 85024-4606
24355901       +Premiere Credit of North America, LLC,      PO Box 19309,     Indianapolis, IN 46219-0309
24355902       +Prevention First LLC,    763 S New Ballas Rd, Ste 350,       Saint Louis, MO 63141-8707
24355904       +Psych Care Consultants LLC,     5000 Cedar Plaza Pkw #350,      Saint Louis, MO 63128-3859
24355905        Qiao Lin,    560 Riverside Dr,    Apt 19L,    New York, NY 10027-3238
24355906        Rachel Le,    10407 Carolyndale Dr,    Richmond, TX 77407-7931
24355907        Rajesh Reddy,    95 Milland Dr,    Mill Valley, CA 94941-4910
24355908        Rambaby Tanguturu,    1480 US Highway 46,     Apt 343B,     Parsippany, NJ 07054-5905
24355909        Rani Hod,    172 Mason Ter,    Brookline, MA 02446-2772
24355910        Ravi Davuluri,    1000 E 46th St.,    Austin, TX 78751-4126
24355911        Rayne Knudson,    811 Debut Ct,    San Jose, CA 95134-2619
24355912        Rebecca Peters,    3721 Faulkner Dr,    Apt 202,     Lincoln, NE 68516-4764
24355913        Rebecca Scheer,    9405 Charter Dr,    Indianapolis, IN 46250-3443
24355914       +Receivables Performance Management LLC,      20818 44th Ave W, Suite 140,
                 Lynnwood, WA 98036-7709
24355915        Rene Sequeria,    1205 La Mesa Dr,    Richardson, TX 75080-3732
24355916        Renju Nair,    4952 W Marcus Dr,    Phoenix, AZ 85083-5423
24355917       +Richard Kho,    2555 31st Ave,    San Francisco, CA 94116-2935
24355918        Richmond Wu,    1706 NE 24th St,    Renton, WA 98056-2263
24355919        Rita May Dumaguing,    220 Greenwood Ave,     Booklyn, NY 11218-1028
24355921        Robert Duke,    3215 Cambridge Rd,    Charlotte, NC 28209-1201
24355922       #Robert Mun,    770 S. Grand Ave,    Apt 6035,     Los Angeles, CA 90017-3954
24355923        Robert Stephenson,    3240 Kinross Cir,     Oak Hill, VA 20171-3320
24355924        Rodrigo Lopez,    8323 229th Dr. NE,    Redmond, WA 98053-1963
24355925        Rohit Kedia,    4429 Falling Acorn Cir,     Lake Mary, FL 32746-4756
24355926        Rohit Rajiv Sane,    1160 W Taylor St,     Apt 2R,    Chicago, IL 60607-4213
24355927        Ronald Harvey,    114 Stargate Dr,    Madison, AL 35758-3020
24355928        Ruslan Kras,    3102 Sitio Isadora,    Carlsbad, CA 92009-7123
24355929        Russell Horan,    1116B 21st Ave S,    Seattle, WA 98144-2928
24355930        Ryan Flanigan,    8241 Peaceful Canyon Dr,     Las Vegas, NV 89128-7924
24355931        Ryan Fox,    6922 Crockett Ridge Dr,    Richmond, TX 77406-5253
24355932      #+Ryan North,    474 Warren St,    Apt 604,    Jersey City, NJ 07302-7080
24355933        Ryan Smith,    13562 San Georgio Dr,    Estero, FL 33928-6465
24355934        Ryo Takano,    127 Greyrock Plz,    Apt PL3,    Stamford, CT 06901-3106
24355957      ++SAINT LOUIS CHILDREN’S HOSPITAL,     PO BOX 958410,     SAINT LOUIS MO 63195-8410
               (address filed with court: St. Louis Childrens Hospital,         1 Childrens Place,
                 Saint Louis, MO 63110)
24355935       +SSM Health St. Joseph Hostpital - St. Charles,       PO Box 776236,    Chicago, IL 60677-6236
24355936        Sam Tallam,    135 Fallen Leaf Ct,    Aplharetta, GA 30005-6795
24355937        Samir Chapra,    955 Lawrence Rd,    Lawrenceville, NJ 08648-3898
24355938        Scott Gruber,    1065 Crown Pointe Circle,     Suamico, WI 54173-8077
24355939      #+Scott Rowe,    820 Casanova Ave,    Apt 28,    Monterey, CA 93940-6883
24355941        Sean Blair,    1660 21st Rd N,    Apt 10,    Arlington, VA 22209-1159
24355942       #Senjaya Harianto,    803 Harrell Ave,     Woodbridge, NJ 07095-3240
24355943        Shao Liu Epstein,    11124 Sceptre Ridge Ter,      Germantown, MD 20876-6342
24355944        Sharon Brady,    21076 Sydenham Rd,    Shaker Heights, OH 44122-2930
24355946        Shih Chiang Teng,    4422 E. Ashurst Dr,     Phoenix, AZ 85048-0128
24355947        Shih Wang,    7420 Newcastle Gulf Club Rd,     Unit G,    Newcastle, WA 98059-9144
24355948        Shimei Zhang,    8703 Hovey St,    Rosemead, CA 91770-1343
24355949        Sivaprasad Mokkapati,    3907 Hidden Grove Ln,      Conceord, CA 94519-1161
24355950       +Spectrum,    1600 Dublin Rd,    Columbus, OH 43215-2098
24355951        Spencer Ferrero,    1635 Brockton Ave,     Apt 3,    Los Angeles, CA 90025-3737
24355952        Srikanth Mutyala,    4445 Alvin Dark Ave,     Apt 108,    Baton Rouge, LA 70820-3053
24355953        Srinivas Guttala,    22623 Shining Harness St,      Clarksburg, MD 20871-5324
24355954        Srinivas Vajhala,    7317 Joshua Tree Trail,      McKinney, TX 75070-4423
24355956       +St. Charles County Circuit Court,     300 N. 2nd Street,      Saint Charles, MO 63301-0273
24355958        St. Louis Women’s Surgery Center,     864 Woods Mill Rd.,      Ballwin, MO 63011
24355959        Stephen Ennis,    102 Woodstock Ln,    Greer, SC 29650-3918
24355960        Stephen Pascarella,    5202 W 121st St,     Overland Park, KS 66209-3500
24355961        Stephen Pepper,    411 Walnut St,    Green Cove Springs, FL 32043-3443
24355962        Stephen Thompson,    130 S. Front St,     Apt 305,    Memphis, TN 38103-3635
24355963        Steven Holland,    3942 45th Street,    Sunnyside, NY 11104-2104
24355964        Steven Lee,    1490 Dorner Dr,    Monterey Park, CA 91754-6030
24355965        Steven Matthews,    15450 Sandfield Loop,     Winter Garden, FL 34787-9809
            Case 19-46230       Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                  Imaged
                                     Certificate of Notice Pg 8 of 10


District/off: 0865-4          User: admin                   Page 5 of 7                    Date Rcvd: Oct 04, 2019
                              Form ID: 309A                 Total Noticed: 386


24355966        Sumit Talwar,    14 Glenview Dr,    Warren, NJ 07059-5484
24355967        Sundeep Meda,    3622 215th Pl SE,    Bothell, WA 98021-7085
24355968        Sunil Saripalli,    297 Turnpike Rd,     Apt 811,    Westborough, MA 01581-2825
24355969        Sunit Pandya,    663 N Sangamon St,     Apt 5S,    Chicago, IL 60642-6078
24355970        Susan Osuilleabhain,    5856 Bedrock Dr,     Plano, TX 75093-4660
24355971        Sylvia Moran,    10325 Linfield Pl,     Las Vegas, NV 89134-5140
24355973        Tan Tran,    117Julia Martin Dr,    Apt E,    Bozeman, MT 59715-4960
24355974       #Taylor Eiford,    60 E 8th Ave,    Apt 454,     Columbus, OH 43201-3864
24355976        Terry Mock,    400 Mar Vista Dr,    Apt 6,    Monterey, CA 93940-4359
24355977        Thirulogachandar Medampalli,     10821 Northoak Sq,     Cupertino, CA 95014-0521
24355978        Thomas Carnevale,    69 Smith Ave,    Greenville, RI 02828-1721
24355979        Tim Rutherford,    9567 Deerhorn Ct,     Apt 17,    Parker, CO 80134-3104
24355981        Toa Yang,    137 White Spruce Dr,    Coppell, TX 75019-7972
24355982        Tommy Yu,    1776 S Norfolk St,    San Mateo, CA 94403-1153
24355983        Trang Nguyen,    14918 Sandalfoot St,     Houston, TX 77095-2819
24355984        Troy Thornburg,    5707 Parkstone Dr,     Charlotte, NC 28104-0564
24355985        Tyler Lovellette,    511 Druid Ln,    Chattanooga, TN 37405-4039
24355986        Tyson Scheidecker,    5005 Aspen Dr,     West Des Moines, IA 50265-2724
24355987        Umair Khalid,    1633 Trailview Way NE,     Brookhaven, GA 30329-1537
24355988       +Unifund CCR, LLC,    10625 Techwoods Circle,      Cincinnati, OH 45242-2846
24355989       +United Collection Bureau, Inc.,     5620 Southwyck Blvd, Suite 206,      Toledo, OH 43614-1501
24355990        Usama Makda,    9221 Linder Ave,    Skokie, IL 60077-1134
24355991        Vadim Ratner,    810 Gordon Ave,    Belmont, CA 94002-2312
24355992        Vagmita Pabuwal,    12716 SE 74th St,     Newcastle, WA 98056-1312
24355993        Vanessa Velez,    1192 Mitchell Ave,     Apt 118,    Tustin, CA 92780-5643
24355995        Vincent Tong,    14221 Lutheria Way,     Saratoga, CA 95070-5979
24355996        Vivek Ravi,    2121 Tannehill Dr,    Apt 2031,     Houston, TX 77008-3136
24355997      #+Vyacheslav Kraplin,    147 Turner Rd,     Unit 108,    Holliston, MA 01746-1280
24355998        Walter C Geckeler,    3018 College Ave,     Berkley, CA 94705-2506
24355999        Wangdong Chen,    5523 Playa Del Rey,     San Jose, CA 95123-1330
24356000       +Washington University Physicians,     PO Box 505462,     Saint Louis, MO 63150-5462
24356002       +Wei-Chen Cheng,    5951 Gentle Call,     Clarksville, MD 21029-1233
24356003        William Card,    1543 Jeffries Way,     Midlothian, VA 23114-4324
24356004       +William Chen,    135 E 54th St,    New York, NY 10022-4508
24356005        William Curley,    6662 Blackwood St,     Riverside, CA 92506-6247
24356006        William Dewitt,    230 Terra Vista St,     Brighton, CO 80601-4170
24356007        William Harrop,    3834 Red Hill Rd,     Charlottesville, VA 22903-7917
24356008       +Women’s Care Consultants,     3023 N Ballas, Ste 120D,     Saint Louis, MO 63131-2357
24356009        Xiaotian Austin,    3505 Matthew Dr,     Bloomington, IL 61704-8654
24356010        Xiaoyang Olson,    9331 16th Dr W,    Everett, WA 98204-2147
24356011        Xiaoyi Yu,    109 Mountain Violet,    Irvine, CA 92620-3103
24356012        Xuan Wang,    5646 N. Willard Ave,    Apt E,     San Gabriel, CA 91776-1634
24356013       #Yi Xia,    607 N. Cayuga St,    Apt 1R,    Ithaca, NY 14850-3675
24356014       #Yihao Wong,    3450 N. Ridgewood St,     Apt 403,    Wichita, KS 67220-4429
24356015        Yoa Li,    4008 Sloanwood Dr,    Murrysville, PA 15668-1042
24356016        Youngjae Byun,    432 Golden Meadows Circle,      Sunwanee, GA 30024-2268
24356017        Yu-Sheng Lo,    3500 Greystone Dr,    Apt 251,     Austin, TX 78731-2306
24356018        Yuqing Peterson,    180 Sylvian Way,     Los Altos, CA 94022-2254
24356019        Zachary Finkelstein,    425 Eashington Blvd.,      Apt 2204,   Jersey City, NJ 07310-2051
24356020        Zachary Koontz,    325 Bent Creek Dr,     Garland, TX 75040-1137
24356021        Zack Arnson-Serotta,    8715 1st Ave,     Apt 127C,    Silver Spring, MD 20910-3529
24356022       +Zhi Zheng,    2000 Lakeshore Dr,    New Orleans, LA 70148-3520
24356024       +Zwicker & Associates, P.C.,     80 Minuteman Rd,     Andover, MA 01810-1008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bhale@barklage-brett.com Oct 05 2019 01:47:07       Bryon E Hale,
                 Barklage, Brett, & Hamill, P.C.,    211 North Third Street,    St. Charles, MO 63301
tr             +EDI: BCWRISKE.COM Oct 05 2019 05:38:00      Charles W Riske,    Attorney at Law,
                 215 Chesterfield Business Parkway,    Chesterfield, MO 63005-1207
ust            +E-mail/Text: ustpregion13.sl.ecf@usdoj.gov Oct 05 2019 01:48:03       Office of US Trustee,
                 111 S Tenth St, Ste 6.353,    St. Louis, MO 63102-1127
24355639       +EDI: URSI.COM Oct 05 2019 05:38:00      Alltran Financial, LP,    PO Box 722929,
                 Houston, TX 77272-2929
24355641       +EDI: AMEREXPR.COM Oct 05 2019 05:38:00      American Express,    PO Box 981535,
                 El Paso, TX 79998-1535
24355658       +EDI: BANKAMER.COM Oct 05 2019 05:38:00      Bank of America,    PO Box 851001,
                 Dallas, TX 75285-1001
24355659       +EDI: TSYS2.COM Oct 05 2019 05:38:00      Barclays Bank Delaware,    PO Box 8801,
                 Wilmington, DE 19899-8801
24355681       +E-mail/Text: cms-bk@cms-collect.com Oct 05 2019 01:47:26       Capital Management Services, LP,
                 PO Box 120,   Buffalo, NY 14220-0120
24355682       +EDI: CAPITALONE.COM Oct 05 2019 05:38:00      Capital One Services, LLC,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
24355686       +E-mail/Text: bankruptcy@cavps.com Oct 05 2019 01:47:43       Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Suite 400,    Valhalla, NY 10595-2321
24355688       +E-mail/Text: hcaudle@cphmo.net Oct 05 2019 01:47:34      Centerpointe Physician Services,
                 4801 Weldon Springs Parkway,    Saint Charles, MO 63304-9101
24355694       +EDI: CHASE.COM Oct 05 2019 05:38:00      Chase Bank USA, N.A.,    PO Box 15123,
                 Wilmington, DE 19850-5123
            Case 19-46230        Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                 Imaged
                                      Certificate of Notice Pg 9 of 10


District/off: 0865-4           User: admin                  Page 6 of 7                   Date Rcvd: Oct 04, 2019
                               Form ID: 309A                Total Noticed: 386


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
24355710       +EDI: CITICORP.COM Oct 05 2019 05:38:00       Citibank, N.A.,    PO Box 790040,
                 Saint Louis, MO 63179-0040
24355711       +EDI: CITICORP.COM Oct 05 2019 05:38:00       Citibank, N.A.,    PO Box 790040,
                 St. Louis, MO 63179-0040
24355713       +E-mail/Text: stacy@consumercollection.com Oct 05 2019 01:47:46
                 Consumer Collection Management,     PO Box 1839,    Maryland Heights, MO 63043-6839
24355731        EDI: DISCOVER.COM Oct 05 2019 05:38:00       Discover Bank,    PO Box 3008,    New Albany, OH 43054
24355730       +E-mail/Text: bknotices@mbandw.com Oct 05 2019 01:47:44        Direct Checks Unlimited Sales, Inc.,
                 c/o McCarthy, Burgess & Wolff, Inc.,     26000 Cannon Road,    Bedford, OH 44146-1807
24355749       +E-mail/Text: collectionbankruptcies.bancorp@53.com Oct 05 2019 01:47:51         Fifth Third Bank,
                 1830 East Paris SE,    MDRSCB3E-RV,    Grand Rapids, MI 49546-6253
24355750       +E-mail/Text: data_processing@fin-rec.com Oct 05 2019 01:47:26
                 Financial Recovery Services, Inc.,     PO Box 385908,    Minneapolis, MN 55438-5908
24355751       +EDI: FSAE.COM Oct 05 2019 05:38:00       Firstsource Advantage, LLC,    205 Bryant Woods South,
                 Amherst, NY 14228-3609
24355754       +E-mail/Text: Banko@frontlineas.com Oct 05 2019 01:48:03        Frontline Asset Strategies,
                 2700 Snelling Ave N.,    Ste 250,    Saint Paul, MN 55113-1783
24355775       +EDI: IIC9.COM Oct 05 2019 05:38:00       IC System,    PO Box 64437,   St. Paul, MN 55164-0437
24355777       +E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Oct 05 2019 01:48:03
                 Indiana Department of Revenue,    PO Box 7206,     Indianapolis, IN 46207-7206
24355778       +EDI: IRS.COM Oct 05 2019 05:38:00       Internal Revenue Service,
                 Centralized Insolvency Operation,     PO Box 7346,    Philadelphia, PA 19101-7346
24355854       +E-mail/Text: bknotices@mbandw.com Oct 05 2019 01:47:44        McCarthy, Burgess & Wolff,
                 26000 Cannon Road,    Bedford, OH 44146-1807
24355856       +EDI: PARALONMEDCREDT Oct 05 2019 05:38:00       Medicredit, Inc.,    PO Box 1629,
                 Maryland Heights, MO 63043-0629
24355874       +E-mail/Text: ecfnotices@dor.mo.gov Oct 05 2019 01:47:13        Missouri Department of Revenue,
                 PO Box 500,   Jefferson City, MO 65106-0500
24355994       +EDI: VERIZONCOMB.COM Oct 05 2019 05:38:00       Verizon Wireless,
                 500 Technology Drive, Suite 550,     Saint Charles, MO 63304-2225
                                                                                                TOTAL: 28

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
24355633      ##Alex Sun,    75 Orangewood Ct,    Redlands, CA 92373-1443
24355634     ##+Alex Yarmulnik,    160 Morgan St,    Apt 1212,     Jersey City, NJ 07302-6252
24355638      ##Allison Adams,    1856 Solera Dr,    Columbus, OH 43229-2743
24355733      ##Dmitri Alechkevitch,    40 Waterside Plz,     Apt 23J,    New York, NY 10010-2633
24355743      ##Eric Dai,    9001 Markville Dr,    Apt 1037,     Dallas, TX 75243-9372
24355759      ##Gaurav Aggarwal,    7525 Tree Ln,    Apt. 325 H,     Madison, WI 53717-2066
24355766      ##Hanlong Wang,    2715 Alma St,    Palo Alto, CA 94306-2305
24355773      ##Hrvoje Santic,    3213 River Park Ln S,     Apt 1226,    Fort Worth, TX 76116-1127
24355787      ##James Duchnowski,    7206 Thannas Way,     Austin, TX 78744-5020
24355796      ##Jeff Perkins,    5605 Central Ave,     Bonita, CA 91902-2821
24355801      ##Jennifer Schroeder,    2040 W Belmont Ave,      Apt 301,    Chicago, IL 60618-6486
24355816      ##Joshua Schuman,    1707 Logmill Ln,     Gaithersburg, MD 20879-3263
24355832      ##Lance Miller,    1701 N. Kent St,    Apt 1003,     Arlington, VA 22209-2108
24355875      ##Moiz Aly Manji,    8054 Exchange Dr,     Apt 607,    Austin, TX 78754-4750
24355877      ##Murtuza Cutleriwala,    422 Tortola Way,     San Jose, CA 95133-2342
24355899      ##Prabakaran Rajendran,    2318 Harpoon Ct,     Henrico, VA 23294-4903
24355920      ##Ritesh Gaba,    60 Descanso Dr,    Unit 3119,     San Jose, CA 95134-1824
24355940      ##Scott Stephan,    1870 Larkspur Dr,     Golden, CO 80401-9114
24355945      ##Shawn Coomer,    5237 Pack Creek Ct,     North Las Vegas, NV 89031-3425
24355955      ##Srinivasu Seelam,    2709 Trappers Cove Trail,      Apt 1B,    Lansing, MI 48910-5781
24355972      ##Tan Pham,    4 Sherbrook Ave,    Fl 2,    Worcester, MA 01604-1123
24355975      ##Terrence Donohue,    2 Park Pl,    Apt 21C,     Hartford, CT 06106-5017
24355980      ##Timothy Janssen,    2483 Packard St,     Apt N,    Ann Arbor, MI 48104-6386
24356001      ##Wei Wang,    23 Puchala Dr,    Parlin, NJ 08859-3141
24356023      ##Zhiheng Xu,     69 Dixon Dr,    Tonawanda, NY 14223-1834
                                                                                                TOTALS: 0, * 0, ## 25

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.      Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
               Case 19-46230            Doc 7 Filed 10/06/19 Entered 10/06/19 23:37:19                              Imaged
                                            Certificate of Notice Pg 10 of 10


District/off: 0865-4                  User: admin                        Page 7 of 7                          Date Rcvd: Oct 04, 2019
                                      Form ID: 309A                      Total Noticed: 386


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2019 at the address(es) listed below:
              Bryon E Hale    on behalf of Debtor Michael Christopher Dean bhale@barklage-brett.com,
               aflorian@barklage-brett.com
              Bryon E Hale    on behalf of Debtor Meredith Leigh Miller Dean bhale@barklage-brett.com,
               aflorian@barklage-brett.com
              Charles W Riske    riske@cwrlaw.com, MO30@ecfcbis.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
                                                                                             TOTAL: 4
